Title: To James Madison from James Leander Cathcart, 18 September 1803 (Abstract)
From: Cathcart, James Leander
To: Madison, James


18 September 1803, “US Frigate Adams off Almeria bay.” No. 13. “The enclosed detail will inform you of our actual position at Tunis.” Informs JM that “the Bashaws political reason” for not receiving Cathcart at Tunis was “in consequence of a request from the Dey of Algiers to that purport, in compliance with the will of the Sanhedrim & their most righteous Secretary.” Is “consequently consider’d by them as no longer encharged with the affairs” of the U.S. in either regency. Notes that his “functions will cease” once he has offered Tripoli “the terms of peace prescribed” by his instructions “& deliver’d the jewels & property” of the U.S. in his possession to the “person appointed to receive them, who … will either be the Commander of the Station or whoever is appointed Consul general at Algiers.” Should U.S. interests require an agent to supersede him at Tunis, requests “that it may be done in as delicate a manner as possible, that my reputation may not suffer in the estimation of my fellow Citizens.” “I request Sir that this may be consider’d by government as my resignation.”
“I am now in quest of the Comodore whom I expect to find either at Gibraltar or Malaga & shall proceed to the execution of my instructions at Tripoli as soon as he may find it convenient to take me there.” Will inform JM of the results at “the earliest opportunity” and then proceed to Leghorn to ready himself to return to the U.S. “on receiving the Presidents orders.” “I should have dispatch’d a courier from Tunis but in consequence of the Bashaws refusing our offer of an annuity at that place I was apprehensive that the Bashaw of Tripoli would be very exorbitant in his demands unless our offers are accompanied with force, making propositions in any other way would look as if we were tired of the war.” Hopes that the manner in which he “open’d the negotiation at Tunis will meet the Presidents approbation.” Offered “a premium to be allow’d a commercial priviledge which we do not enjoy,” but it was denied; “consequently we are exonorated from the promise of the premium.”
Congratulates the president “and all those particularly concern’d in the negotiation for the cession of Louisiana.” Calls this event “an epoch in our national history second to none but the declaration of Independence.” It “opens an ample field for commercial enterprize, it consolidates the Union so far as the western territories are concern’d & prevents our being subject to the devices of an intrigueing ambitious & restless neighbor.” Believes he would be remiss to his family if he did not apply for one of the positions to be created for governing Louisiana, “more especially as contrary to the example of some Barbary Consuls I shall return home five thousand dollars at least poorer than I was the day I was appointed Consul for Tripoli.” “I therefore request you to mention me to the President & Senate in such a manner as you may think I merit, & should I … succeed both the President & yourself Sir may depend upon my gratitude for the preference shewn me & my country may depend upon my faithful services according to the best of my abilities …: my knowledge of the languages used in that country probably would render me as useful and I hope my character at this period of my life is not doubtful.” Begs to be informed of his “fate as soon as possible.” Refers JM to Captain Campbell “for any additional information he being perfectly acquainted with all my operations for some time past.”
 

   
   RC (DNA: RG 59, CD, Tripoli, vol. 2). 4 pp.; docketed by Wagner. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:54–55.



   
   Enclosure not found, but it was probably a copy of Cathcart to JM, 9 Sept. 1803.



   
   A full transcription of this document has been added to the digital edition.

